                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

ALTHEA L. WATKINS,

                       Plaintiff,                                        8:17CV463

                                                             AMENDED ORDER SETTING
       vs.                                                     FINAL SCHEDULE FOR
                                                              PROGRESSION OF CASE

WAL-MART STORES, INC.,

                       Defendant.


       This matter comes before the Court on the Joint Motion to Extend Remaining Deadlines
in Scheduling Order (Filing No. 19). Upon review of the motion, the Court finds good cause to
extend case progression deadlines. Accordingly,

       IT IS ORDERED that the Joint Motion to Extend Remaining Deadlines in Scheduling
Order (Filing No. 19) is granted, and the case progression deadlines are extended as follows:

       1.    Motions to Dismiss and Motions for Summary Judgment. Motions to Dismiss
and/or Motions for summary judgment shall be filed not later than March 29, 2019. See
NECivR 56.1 and NECivR 7.1.

        2.     Discovery Deadlines: Deposition Deadline. All depositions, whether or not
they are intended to be used at trial, shall be completed by February 15, 2019.

        3.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

               a. Nonexpert Witnesses - On or before January 27, 2020: The name, address
                  and telephone number1 of each witness, separately identifying those whom the
                  party expects to present and those whom the party may call if the need arises.




       1
          In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other
disclosures and/or documents filed with the Court, redact Social Security numbers, home addresses,
telephone numbers, and other personally identifying information of witnesses, but shall serve an
unredacted version on opposing parties. See NECivR 5.3.
               b. Deposition Testimony and Discovery - The designation of discovery
                  testimony and discovery responses intended to be utilized at trial is not
                  required at this time.

               c. Trial Exhibits - On or before January 27, 2020: A list of all exhibits it
                  expects to offer by providing a numbered listing and permitting examination
                  of such exhibits, designating on the list those exhibits it may offer only if the
                  need arises.

               d. Waiver of Objections. Any and all objections to the use of the witnesses,
                  deposition testimony, discovery responses, or exhibits disclosed pursuant to
                  the above subparagraphs, including any objection pursuant to Fed. R. Civ. P.
                  32(a) that a deponent is available to testify at the trial, shall be made a part of
                  the pretrial order. Failure to list objections (except those under Fed. R. Evid.
                  402 and 403) is a waiver of such objections, unless excused by the Court for
                  good cause shown.

       4.      Motions in Limine.

               a. Motions in limine challenging the admissibility of expert testimony at trial
                  under Fed. R. Evid. 702, see Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.
                  137 (1999), and Daubert v. Merrell-Dow Pharmaceuticals, 509 U.S. 579
                  (1993), shall be filed by March 29, 2019, and accompanied by a request for a
                  hearing if necessary. Failure to timely move for a hearing may constitute
                  waiver of the request for a hearing.

               b. Any other motions in limine shall be filed on or before February 3, 2020.

        5.      The Final Pretrial Conference with the undersigned magistrate judge is set for
February 10, 2020, at 11:00 a.m., in my chambers, 111 South 18th Plaza, Suite 2210, Roman
L. Hruska United States Courthouse, Omaha, Nebraska. The final pretrial conference shall be
attended by lead counsel for represented parties. Prior to the pretrial conference, counsel shall
complete all items as directed in NECivR 16.2.2 By the time of the pretrial conference, full
preparation for trial shall have been made so that trial may begin immediately thereafter. The
pretrial conference will include a discussion of settlement, and counsel shall be prepared through
investigation, discovery and communication with clients and insurers, if any, to discuss fully the
subject of settlement, including realistic expectations about liability, obstacles to agreement,
offers made, and offers which can be made at the conference. Counsel shall be prepared to make
additional offers or proposals for settlement in behalf of their clients at the pretrial conference,
and counsel shall be prepared to make or opine on recommendations for further negotiations and
conferences.




       2
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.
                                               -2-
       6.     Mediation and Settlement:

              a. If the parties intend to mediate their dispute, notice of the mediation shall be
                 given to the staff of the assigned magistrate judge’s office. The filing of a
                 mediation reference order will terminate pending motions, without prejudice
                 to refiling. If the mediation is not successful, the moving party may reinstate
                 such a motion by filing a written notice to that effect, and the other parties
                 may respond in accordance with the local rules, regarding the date of the
                 notice as reinstating the response/reply time that remained as of the date the
                 mediation reference order was filed.

              b. Not later than two weeks prior to trial, plaintiff or plaintiff’s counsel shall
                 serve on defendant or defendant’s counsel a written, updated settlement
                 proposal. Defendant or defendant’s counsel shall respond in writing to such
                 proposal not later than one week before trial.

              c. Notice of settlement shall be given to the trial judge’s office as soon as
                 practicable but in any event in time to avoid summoning a jury. If a case
                 settles and notice of settlement is not given in sufficient time to avoid
                 summoning a jury, assessment of jury costs may – and normally will – be
                 made against a party and/or counsel for one or more of the parties. For
                 purposes of this paragraph, a jury is considered summoned for a trial at noon
                 the business day prior to the designated date of trial.

      7.     A four (4) day Jury trial is set to commence, at the Court’s call, during the week
of March 2, 2020, in Omaha, Nebraska, before the Honorable Joseph F. Bataillon, Senior
United States District Judge. Unless otherwise ordered, jury selection shall be at the
commencement of trial.

        8.     Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion,
which require that additional time be allowed.

        Dated this 26th day of November, 2018.

                                                    BY THE COURT:


                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                              -3-
